Citation Nr: 0832458	
Decision Date: 09/22/08    Archive Date: 09/30/08

DOCKET NO.  02-17 708A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a rash on the hands 
and feet, skin condition, diagnosed as probable palmoplantar 
pustular psoriasis.

3.  Entitlement to service connection for a head injury, 
status post repair of subdural hematoma with headache 
(residuals of a head injury).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1973 to July 
1992.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2002 rating decision of the New Orleans, 
Louisiana Department of Veterans Affairs (VA) Regional Office 
(RO) subsequent to the veteran's July 2001 claim to reopen 
his previously denied claim for service connection for PTSD 
and his new claim for service connection for residuals of a 
head injury and a rash on his feet.  A previous RO rating 
decision, dated in April 1996, determined that the veteran's 
claim for service connection for residuals of a head injury 
and a rash on the hands and feet were not well-grounded.  The 
March 2002 RO rating decision denied entitlement to service 
connection for PTSD, residuals of a head injury, and a rash 
on the hands and feet.   

In November 2004, the veteran testified at a video hearing 
before the undersigned Veterans Law Judge at the RO, and a 
copy of the hearing transcript has been associated with the 
claims file.

In February 2005, the Board determined that new and material 
evidence had been received such that it was proper to reopen 
the veteran's claim for service connection for PTSD, and 
remanded the veteran's claims to the AMC/RO for additional 
evidentiary development as to the issues of entitlement to 
service connection for PTSD, residuals of a head injury, and 
a rash on the hands and feet.  Subsequently, in a March 2008 
Supplemental Statement of the Case (SSOC), the RO denied the 
veteran's claim for service connection for PTSD, residuals of 
a head injury, and a rash on the hands and feet.  

The case has now been returned to the Board further appellate 
consideration.

The issues of entitlement to service connection for PTSD, 
residuals of a head injury, and a rash on the hands and feet 
are addressed in the REMAND portion of the decision below, 
and regrettably are once again REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


REMAND

The issue of Social Security Administration (SSA) disability 
benefits has not been addressed by any RO or Board decision 
during the course of the veteran's appeal.  However, the 
veteran has inferred, by his June 2008 authorization 
permitting the RO to obtain records as to his SSA disability 
benefits, that he has applied for, or is in receipt of, such 
benefits.  Further, the veteran's former spouse submitted a 
letter to the RO, dated in May 2007, indicating that the 
veteran's daughter is in receipt of SSA disability benefits 
on behalf of the veteran.  To date, evidence of SSA 
disability benefits, or the records relied upon by SSA in its 
determination, have not been associated with the claims file.  
Because VA is on notice that there are additional records 
that may be applicable to the veteran's claim and because 
these records may be of use in deciding the claim, these 
records are relevant and should be obtained.  38 C.F.R. § 
3.159(c)(2) (2007); Bell v. Derwinski, 2 Vet. App. 611 
(1992). 

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (i.e., under the criteria of DSM-IV); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2007).

When the evidence does not establish that a veteran is a 
combat veteran, his assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather, his alleged service stressors must be established by 
official service record or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).
The veteran contends that he has PTSD related to an alleged 
in-service stressor, warranting service connection for PTSD.  
See 38 C.F.R. § 3.304(f).  

The veteran's service personnel records indicate that was 
assigned to the Bravo Company in the 3rd 502 Infantry 
Battalion 2nd Brigade, in Saudi Arabia from August 28, 1990 
to March 31, 1991.  His military occupational specialty is 
listed as supply sergeant.  The veteran's service personnel 
records, including his service separation form, show no 
awards or decorations for combat service.  Further, the 
veteran's service personnel records include evidence that the 
veteran did indeed serve as a supply sergeant during the time 
of his alleged in-service stressor.  This evidence is a 
Recommendation of Award Army Commendation Medal, dated May 6, 
1991, which indicated that the veteran excelled at his 
assigned duties as a supply sergeant responsible for keeping 
the company re-supplied in the field during Operation Desert 
Shield.  

Post-service medical records indicate that the veteran 
received psychiatric treatment related to PTSD symptoms, 
including group therapy, for a significant period of time 
prior to the first evidence of record of a diagnosis of PTSD, 
dated in November 2001. 

The veteran's claim has been denied on the basis that his 
alleged stressor has not been verified.  In a statement dated 
in November 2005, in response to a PTSD questionnaire, the 
veteran described his alleged in-service stressor.  At that 
time, the veteran stated that he was in the southwest sector 
of Iraq in February 1991, and came upon his sister unit in 
the 18 Air Corps taking prisoners and cleaning up dead 
bodies.  The veteran stated that he was ordered to assist in 
the process of cleaning up dead bodies by First Sergeant 
[redacted] and he was directed to a tank containing the body of an 
Iraqi child melted into the side of the tank by Specialist 
4th Class [redacted].  The veteran stated that he had to scrape 
the child's remains off of the tank.  This is a stressor that 
may be capable of verification, and an attempt at 
verification may be made on this basis.  See Pentecost v. 
Principi, 16 Vet. App. 124 (2002).

As there is no evidence of record that the veteran engaged in 
combat, the alleged in-service stressor must be verified by 
official service records or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 
128 (1997).  Because no attempt to verify the alleged 
stressor through the United States Army & Joint Services 
Records Research Center (JSRRC) has yet been made, the AMC/RO 
should attempt to verify the listed stressors through JSRRC.  

In its February 2005 decision, the Board remanded the 
veteran's claim for service connection for PTSD to the AMC/RO 
for additional evidentiary development and directed the 
AMC/RO to prepare a letter asking the United States Armed 
Services Center for Research of Unit Records (USASCRUR) to 
provide any available information which might corroborate the 
veteran's alleged in-service stressor.  The AMC/RO was also 
directed to request the veteran's unit history from August 
1990 through March 1991.  The Board notes that requests such 
as the one the Board directed the RO to make in its February 
2005 remand are now submitted to the United States Army & 
Joint Services Records Research Center (JSRRC) instead of 
USASCRUR.

Records indicate that the AMC submitted a VA Request for 
Information dated in September 2006.  This request sought 
morning reports of Bravo Company 3rd 502 Infantry Battalion 
2nd Brigade from February 1, 1991 through March 31, 1991 
regarding 18 Air Corps and cleaning up dead Iraqi civilians.  
In the portion of the VA Request for Information that 
contains the detailed request, as well as in the portion that 
contains the response to the request, a notation was made 
that morning reports were rarely created after 1974.  Thus, a 
negative response was submitted and associated with the 
veteran's claim file.  It does not appear from a review of 
the claims file that the AMC requested the veteran's unit 
history.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  Stegall v. 
West, 11 Vet. App. 268 (1998).  The Court further held that 
where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance.   As discussed above, the AMC/RO failed to 
request the veteran's unit history as directed in the 
February 2005 Board remand.  Therefore, to ensure full 
compliance with due process requirements, this matter must be 
remanded to the AMC/RO for compliance. 

In compliance with the Board's February 2005 remand 
directives as to the veteran's claims for service connection 
for PTSD, residuals of a head injury, and rash on the hands 
and feet, the AMC/RO sent the veteran correspondence dated in 
March 2005 and October 2005.  The correspondence sent to the 
veteran:  (1) informed the veteran of the information and 
evidence needed to warrant a grant of the claims on appeal; 
(2) informed the veteran of the information and evidence that 
VA will seek to provide; (3) informed the veteran of the 
information and evidence that the veteran is expected to 
provide; and (4) requested the veteran to provide any 
evidence in his possession that pertains to his claims.  
Specifically, the October 2005 correspondence requested that 
the veteran submit to VA copies of all evidence in his 
possession relevant to his claim for service connection for 
PTSD.  While the Board directed the AMC/RO to notify the 
veteran of the information and evidence not of record that is 
necessary to substantiate his claims, it appears that the 
AMC/RO did not notify the veteran of such.  However, it is 
clear from evidence of record that the veteran demonstrated 
knowledge that the information and evidence not of record 
that is necessary to substantiate his claims was the military 
unit records related to the alleged in-service stressor, and 
the service treatment records as to his head injury and 
surgery and rash on the hands and feet.  The veteran took an 
active role in attempting to locate and associate his service 
treatment records with his claims file, and he responded to a 
PTSD questionnaire as to details required to corroborate his 
alleged in-service stressor.  Thus, additional notice to the 
veteran regarding the information and evidence not of record 
that is necessary to substantiate his claims is not required.

Also in compliance with the Board's February 2005 remand 
directives as to the veteran's claim for service connection 
for residuals of a head injury and rash on the hands and 
feet, the AMC/RO requested and obtained the veteran's post-
service treatment records from the New Orleans VA medical 
facility.  The AMC/RO also requested, but obtained negative 
responses that have been associated with the claims file, the 
veteran's service treatment records from military facilities 
in Heidelberg, Germany and Landstuhl, Germany.  Records 
reflect the exhaustive efforts on the part of the RO and the 
veteran to obtain and associate his complete service 
treatment records with his claims file.  However, only the 
veteran's personnel records and minimal service treatment 
records have been associated with the claims file.  
Specifically, there are no treatment records associated with 
the claims file as to the veteran's in-service treatment for 
a head injury and surgery or a rash on the hands and feet. 

From a review of the file, it does not appear that the 
veteran has been duly informed that a search for his service 
treatment records from military facilities in Heidelberg, 
Germany and Landstuhl, Germany was unsuccessful.  The veteran 
has not acknowledged the loss of his service treatment 
records in his various correspondence to the RO.  In fact, in 
a statement dated in November 2005, the veteran stated that 
the service treatment records from military facilities in 
Heidelberg, Germany and Landstuhl, Germany were associated 
with his permanent claims file, in hard copy and on 
microfiche.  Thus, the AMC/RO should send a letter to the 
veteran notifying him that despite information to the 
contrary sent to the veteran from other sources, his complete 
service treatment records have not been obtained and 
associated with his claims file and efforts to accomplish 
such have been unsuccessful.  

VA has a heightened duty to assist the veteran where his 
service records are unavailable.  See Cuevas v. Principi, 3 
Vet. App. 542 (1992).  VA's duty to assist includes a duty to 
provide a medical examination or obtain a medical opinion 
when it is deemed necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2007).  The veteran is competent to report the incurrence of 
a head injury and surgery and the incurrence and treatment of 
a rash on the hands and feet during service, as those 
injuries are capable of lay observation.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d. 1331 (Fed. Cir. 2006) (lay evidence is 
one type of evidence that must be considered and competent 
lay evidence can be sufficient in and of itself).  The Board 
additionally finds the veteran's testimony in this regard to 
be credible.  

To date, no medical professional has opined as to the 
relationship between the veteran's current complaints of 
headaches or rash on the hands and feet and the veteran's 
period of active service.  The Board notes that the veteran 
was afforded a VA examination for diseases and injuries to 
the brain, and for skin, in May 1995. 

It remains unclear to the Board whether the veteran's current 
complaints of headaches or rash on the hands and feet are 
related to any in-service event, injury, or disease.  As a VA 
examiner has not yet rendered an opinion as to whether the 
veteran's complaints of headaches or rash on the hands and 
feet are related to service, and such a relationship is 
unclear to the Board, a remand for an examination as to both 
conditions and etiological opinions is necessary to 
adjudicate the claim.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Contact SSA and request copies of 
all records used in determining the 
veteran's entitlement to disability 
benefits, and associate same with the 
claims file.  Any decision rendered by 
an Administrative Law Judge must also 
be obtained and associated with the 
claims file.  All attempts to obtain 
these records must be properly 
documented in the claims file.  If a 
negative response is received from SSA, 
the claims file must be properly 
documented in this regard.

2.  Provide the veteran another 
opportunity to supplement the record 
with any additional details concerning 
the alleged stressor, to include:  the 
specific location of said occurrence; 
the names of individuals injured or 
killed; "buddy statements" of First 
Sergeant [redacted] and/or Specialist 4th 
Class [redacted], or other members of the 
veteran's unit, containing verifiable 
information regarding said occurrence; 
and any other information which could 
be used to substantiate the PTSD claim.

The veteran should be advised that this 
information is necessary to obtain 
supportive evidence of the claimed in-
service stressor and that he must be as 
specific as possible, because without 
such details an adequate search for 
verifying information cannot be 
conducted.

3.  Forward the veteran's statements 
describing his alleged in-service PTSD 
stressor, as well as copies of his 
service personnel records and any other 
relevant evidence, to the United States 
Army & Joint Services Records Research 
Center (JSRRC).  The listed stressors 
should include any new stressors 
submitted, per paragraph 2 above, and 
the stressors described in the November 
2005 statement submitted by the veteran 
describing cleaning up dead bodies and 
a child melted into the side of a tank.  
Request that JSRRC attempt to verify 
the alleged stressor.  A specific 
request should be made for equipment 
loss and casualties in the Bravo 
Company in the 3rd 502 Infantry 
Battalion 2nd Brigade, or its sister 
unit in the 18 Air Corps in February 
1990.  In addition, request that JSRRC 
provide the unit history for the 
veteran's unit from February 1, 1990 
through March 31, 1990, per the 
February 2005 Board remand.  See 
Stegall v. West, 11 Vet. App. 268 
(1998).  If more detailed information 
is needed for such research, the 
veteran should be given the opportunity 
to provide it.  All attempts to obtain 
these records must be properly 
documented in the file.  If a negative 
response is received from JSRRC, the 
claims file must be properly documented 
in this regard.

4.  Thereafter, if, and only if the 
alleged stressor is verified, schedule 
the veteran for a VA psychiatric 
examination for the purpose of 
ascertaining whether PTSD found present 
is related to service.

a.  Prior to the examination, specify 
for the examiner the stressor(s) that 
is (are) determined established by the 
record, and the examiner must be 
instructed that only such event(s) may 
be considered for the purpose of 
determining whether the veteran was 
exposed to a stressor in service.

b.  The examiner should conduct the 
examination with consideration of the 
current diagnostic criteria for PTSD.  
The examination report should include a 
detailed account of all pathology 
present.  Any further indicated special 
studies, including psychological 
studies, should be accomplished.

c.  If a diagnosis of PTSD is 
appropriate, the examiner should 
specify:  (1) whether the alleged 
stressor found to be established by the 
evidence of record was sufficient to 
produce PTSD; (2) whether the remaining 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied; 
and (3) whether there is a link between 
the current symptomatology and the in-
service stressor found to be 
established by the record and found to 
be sufficient to produce PTSD by the 
examiner.  Any opinions expressed by 
the examiner must be accompanied by a 
complete rationale.

d.  If the examination results in a 
psychiatric diagnosis other than PTSD, 
the examiner should offer an opinion as 
to the etiology of the non-PTSD 
psychiatric disorder, to include 
whether it is at least as likely as not 
that any currently demonstrated 
psychiatric disorder, other than PTSD, 
is related to the veteran's military 
service. 

5.  Duly inform the veteran that a 
search for his service treatment 
records from military facilities in 
Heidelberg, Germany and Landstuhl, 
Germany was unsuccessful and that such 
evidence has not been obtained and 
associated with his claims file.

6.  Schedule the veteran for a VA 
examination for diseases and injuries 
to the brain.  The claims file must be 
made available to and be reviewed by 
the examiner in conjunction with the 
examination.  Specifically, the 
examiner should review the report of 
the VA examination dated in May 1995.  
The examiner should specifically opine 
as to whether it is as likely as not 
(50 percent probability or greater) 
that the veteran's current complaints 
of headaches are consistent with the 
in-service injury that the veteran 
described and whether the surgery that 
the veteran described is consistent 
with the in-service injury.  In doing 
so, the examiner must consider the 
veteran's statements as to continuity 
of symptomatology.  The rationale for 
the opinions must be provided in a 
legible report.

7.   Schedule the veteran for a VA 
examination for skin, specifically for 
the rash on the hands and feet.  The 
claims file must be made available to 
and be reviewed by the examiner in 
conjunction with the examination.  
Specifically, the examiner should 
review the report of VA examination 
dated in May 1995.  The examiner should 
specifically opine as to whether it is 
as likely as not (50 percent 
probability or greater) that the 
veteran's current rash on the hands and 
feet is consistent with the 
symptomology that the veteran described 
incurring during service and whether 
the in-service treatment the veteran 
described is consistent with the 
symptomology.  Also, the examiner 
should specifically opine as to whether 
it is as likely as not (50 percent 
probability or greater) that the 
veteran's current rash on the hands and 
feet is consistent with a skin 
condition that could have persisted 
since 1980, the approximate date as of 
which the veteran described incurring 
the condition.  In doing so, the 
examiner must consider the veteran's 
statements as to continuity of 
symptomatology.  The rationale for the 
opinions must be provided in a legible 
report.

8.  Then, after ensuring any other 
necessary development has been 
completed; readjudicate the veteran's 
claim for service connection for PTSD, 
residuals of a head injury, and a rash 
on the hands and feet.  If the action 
remains adverse to the veteran, provide 
the veteran and his representative with 
a supplemental statement of the case 
and allow the veteran an appropriate 
opportunity to respond thereto.  
Thereafter, return the case to the 
Board.

To help avoid future remand, the AMC/RO must ensure that all 
requested actions have been accomplished (to the extent 
possible) in compliance with this REMAND. If any action is 
not undertaken, or is taken in a deficient manner, 
appropriate corrective action should be undertaken.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2007) 
failure to cooperate by attending the requested VA 
examinations may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action until so informed.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


